DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Status of Claims
Applicant has traversed the restriction, which examiner finds persuasive. Accordingly, the restriction requirement is withdrawn. 

Claims 7-14 are pending in the application and examined herein.

The application has been transferred to a new examiner. Contact information for the examiner can be found in the Conclusion section of this action.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “cavity with a blanket gas of the nuclear reactor” (claim 10) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 7-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2009/024854 (“Cinotti”) in view of US Publication No. 2007/0248454 (“Davis”).

Regarding claim 7, Cinotti discloses (see Cinotti, Figs. 1-2) a pump/heat exchanger assembly for a nuclear reactor (1), the pump/heat exchanger assembly comprising:
a heat exchanger (11) including an internal shell (21) and a tube bundle (40) having a bottom part and a top part; and
a pump (10) including an impeller (14) and a shaft (16) configured for driving the impeller (page 5, paragraph 4);
wherein the shaft is inserted in the internal shell inside the heat exchanger.
	
Cinotti does not teach wherein the shaft has a smaller cross section at the bottom part of the tube bundle of the heat exchanger and a cross-section that gradually increases up to a widest cross-section at the top part of the tube bundle of the heat exchanger.



	It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to use the shaft of Davis in the assembly of Cinotti because Davis teaches its pump is lightweight and efficient (Davis, [0012], [0014]).

Regarding claim 8, Cinotti in view of Davis teaches the pump/heat exchanger assembly of claim 7. Davis further teaches wherein the shaft has an axial profile shaped like a paraboloid of rotation facing the tube bundle of the heat exchanger (Davis, Figs. 1, 2, [0040]). A POSA would have been motivated to combine Cinotti and Davis as discussed above with regards to claim 7. 

Regarding claim 9, Cinotti in view of Davis teaches the pump/heat exchanger assembly of claim 7. Davis further teaches wherein the shaft is solid and made entirely of a structural material (Davis, [0040]). A POSA would have been motivated to combine Cinotti and Davis as discussed above with regards to claim 7.

Regarding claim 12, Cinotti in view of Davis teaches the pump/heat exchanger assembly of claim 7. Cinotti further discloses wherein the nuclear reactor is configured as a liquid metal cooled nuclear reactor (Cinotti, page 1, paragraph 1).

Regarding claim 13, Cinotti discloses (see Cinotti, Figs. 1-2) a nuclear reactor (1) comprising at least one pump/heat exchanger assembly. 


Regarding claim 14, Cinotti in view of Davis teaches the nuclear reactor of claim 13. Cinotti further discloses wherein the nuclear reactor is configured as a liquid metal cooled nuclear reactor (Cinotti, page 1, paragraph 1).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cinotti in view of Davis further in view of US Patent No. 6,106,226 (“Morando”).

Regarding claim 10, Cinotti in view of Davis teaches the pump/heat exchanger of claim 7. Cinotti further discloses a cavity with a blanket gas of the nuclear reactor and a hollow shaft (Cinotti, Fig. 3, page 4, paragraph 3, page 14, paragraph 1) and Davis further suggests the shaft may be hollow (Davis, [0040]). However neither Cinotti nor Davis teaches the shaft including ducts.

Morando teaches (see Morando, Fig. 1) a pump assembly comprising a pump including an impeller (28) and a shaft (34) configured for driving the impeller, wherein the shaft is hollow with a first duct (32) in a lower part submersed in a liquid metal (12) and a second duct (62) in an upper part communicating with a cavity with a gas.

A POSA would have been motivated to modify the shaft of Cinotti-Davis in view of the teachings of Morando for the predictable purpose of introducing a gas into the shaft and the primary coolant (Morando, 1:46-62). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cinotti in view of Davis and Morando/Page further in view of US Patent No. 4,587,093 (“Borrman”).

Regarding claim 11, Cinotti in view of Davis and Morando teaches the pump/heat exchanger of claim 7, but does not teach the cruciform-arranged metal plates.

Bormann teaches (see Borrman, Fig. 3) a hollow channel (2) in a nuclear reactor, the channel having an inner cavity provided with cruciform-arranged metal plates (3, 5) integral with the channel (1:13-19, 3:11-14).

A POSA would have been motivated to include the metal plates as taught by Bormann in the shaft of Cinotti-Davis-Morando because Bormann teaches this prevents the channel from deforming during reactor operations (Bormann, 1:15-19).

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646